Citation Nr: 1619884	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart condition as secondary to service-connected tuberculosis.

2.  Entitlement to an increased rating for service-connected tuberculosis, post-operative with removal of the third and fourth rib and wedge resection of the lobe, rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1950 to November 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his May 2013 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board.  He withdrew his request in August 2013.

The Board remanded these matters for additional development in June 2014 and September 2015.  All development requested in the June 2014 remand has been completed.  However, with regard to the September 2015 remand, review of the record shows that the requested VA examination was inadequate.  The Board finds, therefore, that there has not been substantial compliance with the September 2015 remand directives and additional development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating that a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

In the September 2015 remand, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues of the Veteran's entitlement to service connection for the following conditions: impairment of the left upper extremity, peripheral vascular disease, diabetes mellitus, and skin cancer.  These issues were raised in August 2014 correspondence from nurse C.S.  To date, the AOJ has not adjudicated these issues in the first instance, the Board does not have jurisdiction over them, and they are referred again for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Here, in the September 2015 remand, the Board instructed the AOJ to provide a VA examination to determine the current nature and severity of the Veteran's service-connected tuberculosis, post-operative with removal of the third and fourth rib and wedge resection of the lobe, to include determining whether the Veteran's claimed heart condition is due to or otherwise related to the service-connected tuberculosis and whether the Veteran has a respiratory disorder that is due to or otherwise related to the service-connected tuberculosis.  Contrary to the remand's directives, the examiner who evaluated the Veteran in October 2015 failed to address private medical evidence from Dr. G.N., L.H., nurse C.S., and Dr. L.M. in providing requested opinions regarding the etiology of the Veteran's claimed secondary respiratory and heart conditions.

Accordingly, the Board finds a remand is necessary to obtain an addendum medical opinion that addresses the questions that were initially posed to the examiner.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the clinician who examined the Veteran in October 2015.  If that clinician is unavailable, ask another appropriate clinician to provide the requested opinion.  The reviewing clinician should review the claims file.  The examination report should indicate that such review has been completed.

First, indicate whether the Veteran has a respiratory disorder and if so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the respiratory disorder was caused or aggravated (permanently worsened) by his service-connected tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe.

Second, indicate whether the Veteran has a heart disorder and if so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the heart disorder was caused or aggravated (permanently worsened) by his service-connected tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe.

Third, indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory disorder, heart disorder, or any other condition that was caused or aggravated (permanently worsened) by his exposure to ionizing radiation from multiple X-rays taken to assess his service-connected tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe.

In rendering the requested opinions, the examiner must address the June 2012 letter from Dr. G.N., July 2014 letter from L.H., August 2014 letter from nurse C.S., and the May 1981 letter from Dr. L.M.  All opinions must be supported with rationale.

2.  Ensure that all requested development has been completed, to include ensuring all requested opinions have been provided.

3.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





